                                                                                                           1 Ian K. Boyd (admitted pro hac vice)
                                                                                                             Email: iboyd@sideman.com
                                                                                                           2 Ellen P. Liu (admitted pro hac vice)
                                                                                                             Email: eliu@sideman.com
                                                                                                           3 SIDEMAN & BANCROFT LLP
                                                                                                             One Embarcadero Center, Twenty-Second Floor
                                                                                                           4 San Francisco, California 94111-3711
                                                                                                             Telephone:     (415) 392-1960
                                                                                                           5
                                                                                                             Michael J. McCue
                                                                                                           6 Nevada Bar No. 6055
                                                                                                             LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                                                                                           7 3993 Howard Hughes Parkway, Suite 600
                                                                                                             Las Vegas, Nevada 89169
                                                                                                           8 Telephone: 702.949.8200
                                                                                                             Email: mmccue@lrrc.com
                                                                                                           9
                                                                                                             Attorneys for ROCKSTAR, INC.
                                                                                                          10
              SIDEMAN & BANCROFT LLP




                                                                                                                                         UNITED STATES DISTRICT COURT
                              ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                   SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                          11                                     DISTRICT OF NEVADA
                                                                                                          12 ROCKSTAR, INC., a Nevada corporation,                  Case No. 2:18-cv-02371-GMN-NJK

                                                                                                          13            Plaintiff,                                  STIPULATED [PROPOSED]
LAW OFFICES




                                                                                                                                                                    PROTECTIVE ORDER
                                                                                                          14 v.

                                                                                                          15 CELSIUS HOLDINGS, INC., a Florida
                                                                                                             corporation,
                                                                                                          16
                                                                                                                    Defendant.
                                                                                                          17

                                                                                                          18 1.         PURPOSES AND LIMITATION
                                                                                                          19            Disclosure and discovery activity in this action are likely to involve production of
                                                                                                          20 confidential, proprietary, or private information for which special protection from public disclosure

                                                                                                          21 and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

                                                                                                          22 the parties hereby stipulate to and petition the Court to enter the following Stipulated Protective

                                                                                                          23 Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures

                                                                                                          24 or responses to discovery and that the protection it affords from public disclosure and use extends

                                                                                                          25 only to the limited information or items that are entitled to confidential treatment under the

                                                                                                          26 applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that

                                                                                                          27 this Stipulated Protective Order does not entitle them to file confidential information under seal;

                                                                                                          28 Local Rule IA 10-5 sets forth the procedures that must be followed and the standards that will be

                                                                                                               10221-3\3908260v3                                   1                         Case No. 4:18-cv-04989 SBA
                                                                                                                                            STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                                                                           1 applied when a party seeks permission from the Court to file material under seal.

                                                                                                           2    2.      DEFINITIONS

                                                                                                           3            2.1        Challenging Party: a Party or Non-Party that challenges the designation of

                                                                                                           4 information or items under this Order.

                                                                                                           5            2.2        “CONFIDENTIAL” Information or Items: information (regardless of how it is

                                                                                                           6 generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

                                                                                                           7 Civil Procedure 26(c).

                                                                                                           8            2.3        Counsel (without qualifier): Outside Counsel of Record (as well as their support

                                                                                                           9 staff).

                                                                                                          10            2.4        Designating Party: a Party or Non-Party that designates information or items that it
              SIDEMAN & BANCROFT LLP
                              ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                   SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                          11 produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

                                                                                                          12 CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.

                                                                                                          13            2.5        Disclosure or Discovery Material: all items or information, regardless of the medium
LAW OFFICES




                                                                                                          14 or manner in which it is generated, stored, or maintained (including, among other things, testimony,

                                                                                                          15 transcripts, and tangible things), that are produced or generated in disclosures or responses to

                                                                                                          16 discovery in this matter.

                                                                                                          17            2.6        Expert: a person with specialized knowledge or experience in a matter pertinent to the

                                                                                                          18 litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as a

                                                                                                          19 consultant in this action, (2) is not a past or current employee of a Party or of a Party’s competitor,

                                                                                                          20 and (3) at the time of retention, is not anticipated to become an employee of a Party or of a Party’s

                                                                                                          21 competitor.

                                                                                                          22            2.7        “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:

                                                                                                          23 extremely sensitive “Confidential Information or Items,” disclosure of which to another Party or

                                                                                                          24 Non-Party would create a substantial risk of serious harm that could not be avoided by less

                                                                                                          25 restrictive means.

                                                                                                          26            2.8        Non-Party: any natural person, partnership, corporation, association, or other legal

                                                                                                          27 entity not named as a Party to this action.

                                                                                                          28            2.9        Outside Counsel of Record: attorneys who are not employees of a party to this action

                                                                                                               10221-3\3908260v3                                      2                         Case No. 4:18-cv-04989 SBA
                                                                                                                                               STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                                                                           1 but are retained to represent or advise a party to this action and have appeared in this action on

                                                                                                           2 behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

                                                                                                           3            2.10       Party: any party to this action, including all of its officers, directors, employees,

                                                                                                           4 consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                                                                                                           5            2.11       Producing Party: a Party or Non-Party that produces Disclosure or Discovery

                                                                                                           6 Material in this action.

                                                                                                           7            2.12       Professional Vendors: persons or entities that provide litigation support services (e.g.,

                                                                                                           8 photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

                                                                                                           9 storing, or retrieving data in any form or medium) and their employees and subcontractors.

                                                                                                          10            2.13       Protected Material: any Disclosure or Discovery Material that is designated as
              SIDEMAN & BANCROFT LLP
                              ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                   SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                          11 “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

                                                                                                          12            2.14       Receiving Party: a Party that receives Disclosure or Discovery Material from a

                                                                                                          13 Producing Party.
LAW OFFICES




                                                                                                          14 3.         SCOPE

                                                                                                          15            The protections conferred by this Stipulation and Order cover not only Protected Material (as

                                                                                                          16 defined above), but also (1) any information copied or extracted from Protected Material; (2) all

                                                                                                          17 copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

                                                                                                          18 conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

                                                                                                          19 However, the protections conferred by this Stipulation and Order do not cover the following

                                                                                                          20 information: (a) any information that is in the public domain at the time of disclosure to a Receiving

                                                                                                          21 Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

                                                                                                          22 publication not involving a violation of this Order, including becoming part of the public record

                                                                                                          23 through trial or otherwise; and (b) any information known to the Receiving Party prior to the

                                                                                                          24 disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

                                                                                                          25 information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

                                                                                                          26 Protected Material at trial shall be governed by a separate agreement or order.

                                                                                                          27 4.         DURATION

                                                                                                          28            Even after final disposition of this litigation, the confidentiality obligations imposed by this

                                                                                                               10221-3\3908260v3                                       3                           Case No. 4:18-cv-04989 SBA
                                                                                                                                                STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                                                                           1 Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                                                                                                           2 otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

                                                                                                           3 defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

                                                                                                           4 and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

                                                                                                           5 time limits for filing any motions or applications for extension of time pursuant to applicable law.

                                                                                                           6    5.      DESIGNATING PROTECTED MATERIAL

                                                                                                           7            5.1        Exercise of Restraint and Care in Designating Material for Protection. Each Party or

                                                                                                           8 Non-Party that designates information or items for protection under this Order must take care to

                                                                                                           9 limit any such designation to specific material that qualifies under the appropriate standards. To the

                                                                                                          10 extent it is practical to do so, the Designating Party must designate for protection only those parts of
              SIDEMAN & BANCROFT LLP
                              ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                   SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                          11 material, documents, items, or oral or written communications that qualify – so that other portions of

                                                                                                          12 the material, documents, items, or communications for which protection is not warranted are not

                                                                                                          13 swept unjustifiably within the ambit of this Order.
LAW OFFICES




                                                                                                          14            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

                                                                                                          15 to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

                                                                                                          16 encumber or retard the case development process or to impose unnecessary expenses and burdens on

                                                                                                          17 other parties) may expose the Designating Party to sanctions.

                                                                                                          18            If it comes to a Designating Party’s attention that information or items that it designated for

                                                                                                          19 protection do not qualify for protection at all or do not qualify for the level of protection initially

                                                                                                          20 asserted, that Designating Party must promptly notify all other parties that it is withdrawing the

                                                                                                          21 mistaken designation.

                                                                                                          22            5.2        Manner and Timing of Designations. Except as otherwise provided in this Order (see,

                                                                                                          23 e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or

                                                                                                          24 Discovery Material that qualifies for protection under this Order must be clearly so designated

                                                                                                          25 before the material is disclosed or produced.

                                                                                                          26            Designation in conformity with this Order requires:

                                                                                                          27                       (a) for information in documentary form (e.g., paper or electronic documents, but

                                                                                                          28 excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

                                                                                                               10221-3\3908260v3                                     4                         Case No. 4:18-cv-04989 SBA
                                                                                                                                               STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                                                                           1 affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

                                                                                                           2 ONLY” to each page that contains protected material. If only a portion or portions of the material on

                                                                                                           3 a page qualifies for protection, the Producing Party also must clearly identify the protected portion(s)

                                                                                                           4 (e.g., by making appropriate markings in the margins) and must specify, for each portion, the level

                                                                                                           5 of protection being asserted.

                                                                                                           6            A Party or Non-Party that makes original documents or materials available for inspection

                                                                                                           7 need not designate them for protection until after the inspecting Party has indicated which material it

                                                                                                           8 would like copied and produced. During the inspection and before the designation, all of the material

                                                                                                           9 made available for inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’

                                                                                                          10 EYES ONLY.” After the inspecting Party has identified the documents it wants copied and
              SIDEMAN & BANCROFT LLP
                              ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                   SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                          11 produced, the Producing Party must determine which documents, or portions thereof, qualify for

                                                                                                          12 protection under this Order. Then, before producing the specified documents, the Producing Party

                                                                                                          13 must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
LAW OFFICES




                                                                                                          14 ATTORNEYS’ EYES ONLY” to each page that contains Protected Material. If only a portion or

                                                                                                          15 portions of the material on a page qualifies for protection, the Producing Party also must clearly

                                                                                                          16 identify the protected portion(s) (e.g., by making appropriate markings in the margins) and must

                                                                                                          17 specify, for each portion, the level of protection being asserted.

                                                                                                          18                       (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

                                                                                                          19 Designating Party identify on the record, before the close of the deposition, hearing, or other

                                                                                                          20 proceeding, all protected testimony and specify the level of protection being asserted. When it is

                                                                                                          21 impractical to identify separately each portion of testimony that is entitled to protection and it

                                                                                                          22 appears that substantial portions of the testimony may qualify for protection, the Designating Party

                                                                                                          23 may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right

                                                                                                          24 to have up to 21 days to identify the specific portions of the testimony as to which protection is

                                                                                                          25 sought and to specify the level of protection being asserted. Only those portions of the testimony that

                                                                                                          26 are appropriately designated for protection within the 21 days shall be covered by the provisions of

                                                                                                          27 this Stipulated Protective Order. Alternatively, a Designating Party may specify, at the deposition or

                                                                                                          28 up to 21 days afterwards if that period is properly invoked, that the entire transcript shall be treated

                                                                                                               10221-3\3908260v3                                       5                          Case No. 4:18-cv-04989 SBA
                                                                                                                                               STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                                                                           1 as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

                                                                                                           2            Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

                                                                                                           3 other proceeding to include Protected Material so that the other parties can ensure that only

                                                                                                           4 authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

                                                                                                           5 (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

                                                                                                           6 shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

                                                                                                           7 ATTORNEYS’ EYES ONLY.”

                                                                                                           8            Transcripts containing Protected Material shall have an obvious legend on the title page that

                                                                                                           9 the transcript contains Protected Material, and the title page shall be followed by a list of all pages

                                                                                                          10 (including line numbers as appropriate) that have been designated as Protected Material and the level
              SIDEMAN & BANCROFT LLP
                              ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                   SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                          11 of protection being asserted by the Designating Party. The Designating Party shall inform the court

                                                                                                          12 reporter of these requirements. Any transcript that is prepared before the expiration of a 21-day

                                                                                                          13 period for designation shall be treated during that period as if it had been designated “HIGHLY
LAW OFFICES




                                                                                                          14 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After the

                                                                                                          15 expiration of that period, the transcript shall be treated only as actually designated.

                                                                                                          16                       (c) for information produced in some form other than documentary and for any other

                                                                                                          17 tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

                                                                                                          18 containers in which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY

                                                                                                          19 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of the information

                                                                                                          20 or item warrant protection, the Producing Party, to the extent practicable, shall identify the protected

                                                                                                          21 portion(s) and specify the level of protection being asserted.

                                                                                                          22            5.3        Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

                                                                                                          23 designate qualified information or items does not, standing alone, waive the Designating Party’s

                                                                                                          24 right to secure protection under this Order for such material. Upon timely correction of a

                                                                                                          25 designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

                                                                                                          26 accordance with the provisions of this Order.

                                                                                                          27    6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

                                                                                                          28            6.1        Timing of Challenges. Any Party or Non-Party may challenge a designation of

                                                                                                               10221-3\3908260v3                                      6                          Case No. 4:18-cv-04989 SBA
                                                                                                                                               STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                                                                           1 confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                                                                                                           2 designation is necessary to avoid substantial unfairness, unnecessary economic burdens, or a

                                                                                                           3 significant disruption or delay of the litigation, a Party does not waive its right to challenge a

                                                                                                           4 confidentiality designation by electing not to mount a challenge promptly after the original

                                                                                                           5 designation is disclosed.

                                                                                                           6            6.2        Meet and Confer. The Challenging Party shall initiate the dispute resolution process

                                                                                                           7 by providing written notice of each designation it is challenging and describing the basis for each

                                                                                                           8 challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

                                                                                                           9 recite that the challenge to confidentiality is being made in accordance with this specific paragraph

                                                                                                          10 of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must
              SIDEMAN & BANCROFT LLP
                              ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                   SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                          11 begin the process by conferring directly (in voice to voice dialogue; other forms of communication

                                                                                                          12 are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

                                                                                                          13 Party must explain the basis for its belief that the confidentiality designation was not proper and
LAW OFFICES




                                                                                                          14 must give the Designating Party an opportunity to review the designated material, to reconsider the

                                                                                                          15 circumstances, and, if no change in designation is offered, to explain the basis for the chosen

                                                                                                          16 designation. A Challenging Party may proceed to the next stage of the challenge process only if it

                                                                                                          17 has engaged in this meet and confer process first or establishes that the Designating Party is

                                                                                                          18 unwilling to participate in the meet and confer process in a timely manner.

                                                                                                          19            6.3        Judicial Intervention. If the Parties cannot resolve a challenge without court

                                                                                                          20 intervention, the Designating Party shall file and serve a motion to retain confidentiality within 21

                                                                                                          21 days of the initial notice of challenge or within 14 days of the parties agreeing that the meet and

                                                                                                          22 confer process will not resolve their dispute, whichever is earlier. Each such motion must be

                                                                                                          23 accompanied by a competent declaration affirming that the movant has complied with the meet and

                                                                                                          24 confer requirements imposed in the preceding paragraph. Failure by the Designating Party to make

                                                                                                          25 such a motion including the required declaration within 21 days (or 14 days, if applicable) shall

                                                                                                          26 automatically waive the confidentiality designation for each challenged designation. In addition, the

                                                                                                          27 Challenging Party may file a motion challenging a confidentiality designation at any time if there is

                                                                                                          28 good cause for doing so, including a challenge to the designation of a deposition transcript or any

                                                                                                               10221-3\3908260v3                                      7                          Case No. 4:18-cv-04989 SBA
                                                                                                                                               STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                                                                           1 portions thereof. Any motion brought pursuant to this provision must be accompanied by a

                                                                                                           2 competent declaration affirming that the movant has complied with the meet and confer

                                                                                                           3 requirements imposed by the preceding paragraph.

                                                                                                           4            The burden of persuasion in any such challenge proceeding shall be on the Designating

                                                                                                           5 Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

                                                                                                           6 unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

                                                                                                           7 Unless the Designating Party has waived the confidentiality designation by failing to file a motion to

                                                                                                           8 retain confidentiality as described above, all parties shall continue to afford the material in question

                                                                                                           9 the level of protection to which it is entitled under the Producing Party’s designation until the court

                                                                                                          10 rules on the challenge.
              SIDEMAN & BANCROFT LLP
                              ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                   SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                          11    7.      ACCESS TO AND USE OF PROTECTED MATERIAL

                                                                                                          12            7.1        Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                                                                                                          13 produced by another Party or by a Non-Party in connection with this case only for prosecuting,
LAW OFFICES




                                                                                                          14 defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

                                                                                                          15 the categories of persons and under the conditions described in this Order. When the litigation has

                                                                                                          16 been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                                                                                                          17 DISPOSITION).

                                                                                                          18            Protected Material must be stored and maintained by a Receiving Party at a location and in a

                                                                                                          19 secure manner that ensures that access is limited to the persons authorized under this Order.

                                                                                                          20            7.2        Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

                                                                                                          21 the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                                                                                                          22 information or item designated “CONFIDENTIAL” only to:

                                                                                                          23                       (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

                                                                                                          24 employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

                                                                                                          25 information for this litigation;

                                                                                                          26                       (b) the officers, directors, and employees of the Receiving Party to Whom disclosure

                                                                                                          27 is reasonably necessary for this litigation and who have signed the “Acknowledgment and

                                                                                                          28 Agreement to Be Bound” (Exhibit A);

                                                                                                               10221-3\3908260v3                                     8                          Case No. 4:18-cv-04989 SBA
                                                                                                                                               STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                                                                           1                       (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

                                                                                                           2 reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

                                                                                                           3 to Be Bound” (Exhibit A);

                                                                                                           4                       (d) the Court and its personnel;

                                                                                                           5                       (e) court reporters and their staff, professional jury or trial consultants, and

                                                                                                           6 Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

                                                                                                           7 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                                                                           8                       (f) during their depositions, witnesses in the action to whom disclosure is reasonably

                                                                                                           9 necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

                                                                                                          10 unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
              SIDEMAN & BANCROFT LLP
                              ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                   SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                          11 deposition testimony or exhibits to depositions that reveal Protected Material must be separately

                                                                                                          12 bound by the court reporter and may not be disclosed to anyone except as permitted under this

                                                                                                          13 Stipulated Protective Order.
LAW OFFICES




                                                                                                          14                       (g) the author or recipient of a document containing the information or a custodian or

                                                                                                          15 other person who otherwise possessed or knew the information.

                                                                                                          16            7.3        Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

                                                                                                          17 Information or Items. Unless otherwise ordered by the court or permitted in writing by the

                                                                                                          18 Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

                                                                                                          19 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

                                                                                                          20                       (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

                                                                                                          21    employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

                                                                                                          22    information for this litigation;

                                                                                                          23                       (b) Experts of the Receiving Party to whom disclosure is reasonably necessary for

                                                                                                          24    this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

                                                                                                          25    A);

                                                                                                          26                       (c) the Court and its personnel;

                                                                                                          27                       (d) court reporters and their staff, professional jury or trial consultants, and

                                                                                                          28    Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

                                                                                                               10221-3\3908260v3                                        9                          Case No. 4:18-cv-04989 SBA
                                                                                                                                                STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                                                                           1    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

                                                                                                           2                       (e) the author or recipient of a document containing the information or a custodian or

                                                                                                           3    other person who otherwise possessed or knew the information.

                                                                                                           4 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

                                                                                                           5            LITIGATION

                                                                                                           6            If a Party is served with a subpoena or a court order issued in other litigation that compels

                                                                                                           7 disclosure of any information or items designated in this action as “CONFIDENTIAL” or “HIGHLY

                                                                                                           8 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:

                                                                                                           9                       (a) promptly notify in writing the Designating Party. Such notification shall include a

                                                                                                          10 copy of the subpoena or court order;
              SIDEMAN & BANCROFT LLP
                              ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                   SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                          11                       (b) promptly notify in writing the party who caused the subpoena or order to issue in

                                                                                                          12 the other litigation that some or all of the material covered by the subpoena or order is subject to this

                                                                                                          13 Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
LAW OFFICES




                                                                                                          14                       (c) cooperate with respect to all reasonable procedures sought to be pursued by the

                                                                                                          15 Designating Party whose Protected Material may be affected.

                                                                                                          16                       If the Designating Party timely seeks a protective order, the Party served with the

                                                                                                          17 subpoena or court order shall not produce any information designated in this action as

                                                                                                          18 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a

                                                                                                          19 determination by the court from which the subpoena or order issued, unless the Party has obtained

                                                                                                          20 the Designating Party’s permission. The Designating Party shall bear the burden and expense of

                                                                                                          21 seeking protection in that court of its confidential material – and nothing in these provisions should

                                                                                                          22 be construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful

                                                                                                          23 directive from another court.

                                                                                                          24 9.          A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

                                                                                                          25             LITIGATION

                                                                                                          26                       (a)    The terms of this Order are applicable to information produced by a Non-

                                                                                                          27 Party in this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

                                                                                                          28 ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in connection with this

                                                                                                               10221-3\3908260v3                                     10                         Case No. 4:18-cv-04989 SBA
                                                                                                                                               STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                                                                           1 litigation is protected by the remedies and relief provided by this Order. Nothing in these provisions

                                                                                                           2 should be construed as prohibiting a Non-Party from seeking additional protections.

                                                                                                           3                       (b)   In the event that a Party is required, by a valid discovery request, to produce

                                                                                                           4 a Non-Party’s confidential information in its possession, and the Party is subject to an agreement

                                                                                                           5 with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                                                                                                           6                             1.     promptly notify in writing the Requesting Party and the Non-Party

                                                                                                           7 that some or all of the information requested is subject to a confidentiality agreement with a Non-

                                                                                                           8 Party;

                                                                                                           9                             2.     promptly provide the Non-Party with a copy of the Stipulated

                                                                                                          10 Protective Order in this litigation, the relevant discovery request(s), and a reasonably specific
              SIDEMAN & BANCROFT LLP
                              ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                   SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                          11 description of the information requested; and

                                                                                                          12                             3.     make the information requested available for inspection by the Non-

                                                                                                          13 Party.
LAW OFFICES




                                                                                                          14                       (c)   If the Non-Party fails to object or seek a protective order from this court

                                                                                                          15 within 14 days of receiving the notice and accompanying information, the Receiving Party may

                                                                                                          16 produce the Non-Party’s confidential information responsive to the discovery request. If the Non-

                                                                                                          17 Party timely seeks a protective order, the Receiving Party shall not produce any information in its

                                                                                                          18 possession or control that is subject to the confidentiality agreement with the Non-Party before a

                                                                                                          19 determination by the court. Absent a court order to the contrary, the Non-Party shall bear the burden

                                                                                                          20 and expense of seeking protection in this court of its Protected Material.

                                                                                                          21 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                                                                                                          22            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                                                                                                          23 Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

                                                                                                          24 the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

                                                                                                          25 disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

                                                                                                          26 inform the person or persons to whom unauthorized disclosures were made of all the terms of this

                                                                                                          27 Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

                                                                                                          28 Be Bound” that is attached hereto as Exhibit A.

                                                                                                               10221-3\3908260v3                                    11                          Case No. 4:18-cv-04989 SBA
                                                                                                                                              STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                                                                           1 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

                                                                                                           2            MATERIAL

                                                                                                           3            When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

                                                                                                           4 material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

                                                                                                           5 are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

                                                                                                           6 modify whatever procedure may be established in an e-discovery order that provides for production

                                                                                                           7 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

                                                                                                           8 parties reach an agreement on the effect of disclosure of a communication or information covered by

                                                                                                           9 the attorney-client privilege or work product protection, the parties may incorporate their agreement

                                                                                                          10 in the stipulated protective order submitted to the court.
              SIDEMAN & BANCROFT LLP
                              ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                   SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                          11    12.     MISCELLANEOUS

                                                                                                          12                       12.1   Right to Further Relief. Nothing in this Order abridges the right of any person

                                                                                                          13 to seek its modification by the court in the future.
LAW OFFICES




                                                                                                          14                       12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective

                                                                                                          15 Order no Party waives any right it otherwise would have to object to disclosing or producing any

                                                                                                          16 information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

                                                                                                          17 Party waives any right to object on any ground to use in evidence of any of the material covered by

                                                                                                          18 this Protective Order.

                                                                                                          19                12.3 Filing Protected Material. Without written permission from the Designating
                                                                                                                           12.3 See order issued concurrently herewith.
                                                                                                          20 Party or a court order secured after appropriate notice to all interested persons, a Party may not file

                                                                                                          21 in the public record in this action any Protected Material. A Party that seeks to file under seal any

                                                                                                          22 Protected Material must comply with Local Rule IA 10-5. Protected Material may only be filed

                                                                                                          23 under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

                                                                                                          24 issue.

                                                                                                          25 13.        FINAL DISPOSITION

                                                                                                          26            Within 60 days after the final disposition of this action, as defined in paragraph 4, each

                                                                                                          27 Receiving Party must return all Protected Material to the Producing Party or destroy such material.

                                                                                                          28 As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

                                                                                                               10221-3\3908260v3                                     12                         Case No. 4:18-cv-04989 SBA
                                                                                                                                              STIPULATED [PROPOSED] PROTECTIVE ORDER
                                                                                                           1 summaries, and any other format reproducing or capturing any of the Protected Material. Whether

                                                                                                           2 the Protected Material is returned or destroyed, the Receiving Party must submit a written

                                                                                                           3 certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

                                                                                                           4 by the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected Material

                                                                                                           5 that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

                                                                                                           6 abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

                                                                                                           7 Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

                                                                                                           8 pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

                                                                                                           9 correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

                                                                                                          10 and expert work product, even if such materials contain Protected Material. Any such archival copies
              SIDEMAN & BANCROFT LLP
                              ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                   SAN FRANCISCO, CALIFORNIA 94111-3711




                                                                                                          11 that contain or constitute Protected Material remain subject to this Protective Order as set forth in

                                                                                                          12 Section 4 (DURATION).

                                                                                                          13            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
LAW OFFICES




                                                                                                          14 LEWIS ROCA ROTHGERBER CHRISTIE LLP                      SRIPLAW

                                                                                                          15 By: /s/ Michael J. McCue                                By: /s/ Jonah Grossbardt
                                                                                                             Michael J. McCue                                        Jonah Grossbardt
                                                                                                          16

                                                                                                          17 Attorneys for Plaintiff                                 Attorneys for Defendant
                                                                                                             Rockstar, Inc.                                          Celsius Holdings, Inc.
                                                                                                          18

                                                                                                          19            PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                                                          20

                                                                                                          21
                                                                                                                                                            United States Magistrate Judge
                                                                                                          22
                                                                                                                                                            Dated:      July 26, 2019
                                                                                                          23

                                                                                                          24

                                                                                                          25

                                                                                                          26

                                                                                                          27

                                                                                                          28

                                                                                                               10221-3\3908260v3                                13                         Case No. 4:18-cv-04989 SBA
                                                                                                                                          STIPULATED [PROPOSED] PROTECTIVE ORDER
